Exhibit 10.2

Vera Bradley, Inc.

2010 Equity and Incentive Plan

FISCAL 2013 OUTSIDE DIRECTOR RESTRICTED STOCK UNIT

TERMS AND CONDITIONS

1.    Definitions. Any term capitalized herein but not defined will have the
meaning set forth in the Vera Bradley, Inc. 2010 Equity and Incentive Plan (the
“Plan”).

2.    Grant and Vesting of Restricted Stock Units.

(a)    As of the grant date specified in the letter that accompanies this
document (the “Grant Date”), the Participant will be credited with the number of
Restricted Stock Units set forth in the letter that accompanies this document.
Each Restricted Stock Unit is a notional amount that represents one unvested
share of Common Stock. Each Restricted Stock Unit constitutes the right, subject
to the terms and conditions of the Plan and this document, to the distribution
of a Share if and when the Restricted Stock Unit vests.

(b)    Restricted Stock Units will vest on each of the first three anniversaries
of the Grant Date. If the Participant’s Service with the Company and all of its
Affiliates terminates before the date that all of the Restricted Stock Units
vest, his or her right to receive the Shares underlying such unvested Restricted
Stock Units will be only as provided in Section 4.

3.    Rights as a Stockholder.

(a)    Unless and until a Restricted Stock Unit has vested and the Share
underlying it has been distributed to the Participant, the Participant will not
be entitled to vote in respect of that Restricted Stock Unit or that Share.

(b)    If the Company declares a cash dividend on its Shares, then, on the
payment date of the dividend, the Participant will be credited with dividend
equivalents equal to the amount of cash dividend per Share multiplied by the
number of outstanding Restricted Stock Units credited to the Participant through
the record date. The dollar amount credited to a Participant under the preceding
sentence will be credited to an account (“Account”) established for the
Participant for bookkeeping purposes only on the books of the Company. The
amounts credited to the Account will be credited as of the last day of each
month with interest, compounded monthly, until the amount credited to the
Account is paid to the Participant. The rate of interest credited under the
previous sentence will be the prime rate of interest as reported by the Midwest
edition of the Wall Street Journal for the second business day of each fiscal
quarter on an annual basis. The balance in the Account will be subject to the
same terms regarding vesting and forfeiture as the Participant’s Restricted
Stock Units or awarded under the applicable Award Agreement, and will be paid in
cash in a single sum at the time that the Shares associated with the
Participant’s Restricted Stock Units are delivered (or forfeited at the time
that the Participant’s Restricted Stock Units are forfeited).



--------------------------------------------------------------------------------

4.    Termination of Service; Change in Control. A Participant’s right to
receive the Shares underlying his or her Restricted Stock Units after
termination of his or her Service will be only as provided in this Section. If a
Participant’s Service is terminated due to the Participant’s death or
Disability, the Participant (or his or her estate) will be immediately entitled
to receive the Shares underlying all of the Restricted Stock Units that have not
yet vested under Section 2 above. If a Participant’s Service is terminated for
any other reason, the Participant will forfeit the right to receive Shares
underlying under Restricted Stock Units that have not yet vested.
Notwithstanding anything to the contrary herein, all previously unvested
Restricted Stock Units then outstanding will vest immediately upon the
occurrence of a Change in Control.

For purposes hereof, a “Change in Control” shall mean the occurrence of any one
or more of the following: (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission as in effect on the date of this Award), other than (i) Barbara
Baekgaard, Patricia Miller, Jill Nichols, Michael Ray and Kim Colby and their
respective heirs and descendants and any trust established for the benefit of
such Persons, (ii) the Company or a corporation owned directly or indirectly by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (iii) any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Affiliate, of
securities of the Company representing more than twenty-five percent (25%) of
the combined voting power of the Company’s then outstanding securities; (b) the
occupation of a majority of the seats (other than vacant seats) on the Board by
Persons who where neither (i) nominated by the Board nor (ii) appointed by
directors so nominated; or (c) the consummation of (i) an agreement for the sale
or disposition of all or substantially all of the Company’s assets, or (ii) a
merger, consolidation or reorganization of the Company with or involving any
other corporation, other than a merger, consolidation or reorganization that
results in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation
or reorganization.

5.    Timing and Form of Payment. Except as provided in this Section or in
clauses 2(b) or Section 4, once a Restricted Stock Unit vests, the Participant
will be entitled to receive a Share in its place. Delivery of the Share will be
made, including delivery with respect to a Disabled Participant, or to the
estate of a deceased Participant, as soon as administratively feasible after its
associated Restricted Stock Unit vests. Shares will be credited to an account
established for the benefit of the Participant with the Company’s administrative
agent. The Participant will have full legal and beneficial ownership with
respect to the Shares at that time.

6.    Assignment and Transfers. The Participant may not assign, encumber or
transfer any of his or her rights and interests under the Award described in
this document, except, in the event of his or her death, by will or the laws of
descent and distribution.

7.    Withholding Tax. The Company and any Affiliate will have the right to
retain Shares or cash that are distributable to the Participant hereunder to the
extent necessary to satisfy any withholding taxes, whether federal or state,
triggered by the distribution of Shares or cash pursuant to the Award reflected
in this document.



--------------------------------------------------------------------------------

8.    Securities Law Requirements.

(a)    The Restricted Stock Units are subject to the further requirement that,
if at any time the Committee determines in its sole discretion that the listing
or qualification of the Shares subject to the Restricted Stock Units under any
securities exchange requirements or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with, the issuance of Shares under it, then Shares will not be
issued under the Restricted Stock Units, unless the necessary listing,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.

(b)    No person who acquires Shares pursuant to the Award reflected in this
document may, during any period of time during which that person is an affiliate
of the Company (within the meaning of the rules and regulations of the
Securities and Exchange Commission under the Securities Act), sell the Shares,
unless the offer and sale is made pursuant to (i) an effective registration
statement under the Securities Act, which is current and includes the Shares to
be sold, or (ii) an appropriate exemption from the registration requirements of
the Securities Act, such as that set forth in Rule 144 promulgated under the
Securities Act. With respect to individuals subject to Section 16 of the
Exchange Act, transactions under this Award are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of the Award or action by the Committee fails to so
comply, the Committee may determine, to the extent permitted by law, that the
provision or action will be null and void.

9.    No Limitation on Rights of the Company. Subject to Sections 4.3, 14.1 and
14.2 of the Plan, the grant of the Award described in this document will not in
any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

10.    Plan, Restricted Stock Units, and Award Not a Contract of Employment.
Neither the Plan, the Restricted Stock Units, nor any other right or interest
that is part of the Award granted under the Plan or this document is a contract
of employment, and no terms of employment or Service of the Participant will be
affected in any way by the Plan, the Restricted Stock Units, the Award, this
document or related instruments, except as specifically provided therein.
Neither the establishment of the Plan nor the Award will be construed as
conferring any legal rights upon the Participant for a continuation of
employment or Service, nor will it interfere with the right of the Company or
any Affiliate to discharge the Participant and to treat him or her without
regard to the effect that treatment might have upon him or her as a Participant.

11.    Participant to Have No Rights as a Stockholder. Except as provided in
Section 4 above, the Participant will have no rights as a stockholder with
respect to any Shares subject to the Restricted Stock Units prior to the date on
which he or she is recorded as the holder of those Shares on the records of the
Company.



--------------------------------------------------------------------------------

12.    Notice. Any notice or other communication required or permitted hereunder
must be in writing and must be delivered personally, or sent by certified,
registered or express mail, postage prepaid. Any such notice will be deemed
given when so delivered personally or, if mailed, three days after the date of
deposit in the United States mail, in the case of the Company to 2208 Production
Road, Fort Wayne, Indiana 46808, Attn: Corporate Secretary, and, in the case of
the Participant, to the last known address of the Participant in the Company’s
records.

13.    Governing Law. This document and the Award will be construed and enforced
in accordance with, and governed by, the laws of the State of Indiana,
determined without regard to its conflict of law rules.

14.    Code Section 409A. Notwithstanding any other provision in this document,
if a Participant is a “specified employee” (as such term is defined for purposes
of Code Section 409A) at the time of his or her termination of Service, no
amount that is subject to Code Section 409A and that becomes payable by reason
of such termination of Service shall be paid to the Participant before the
earlier of (i) the expiration of the six-month period measured from the date of
the Participant’s termination of Service, and (ii) the date of the Participant’s
death.

15.    Plan Document Controls. The rights granted under this document are in all
respects subject to the provisions of the Plan to the same extent and with the
same effect as if they were set forth fully therein. If the terms of this
document or the Award conflict with the terms of the Plan, the Plan will
control.